Citation Nr: 0840186	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation beyond 10 percent for 
radiculopathy of the left leg.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from April 1972 
to August 2000.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 25, 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  That decision granted 
service connection for radiculopathy of the left leg and 
assigned a 10 percent evaluation, effective from February 11, 
2005.  The veteran disagreed with the evaluation assigned and 
this appeal ensued.  


FINDING OF FACT

Throughout the rating period on appeal, the neurologic 
manifestations of the veteran's left leg radiculopathy 
involve no more than mild incomplete paralysis of the sciatic 
nerve of the left lower extremity, but does not result in 
significant functional impairment or additional organic 
changes.  His neurologic impairment is no more than mild in 
degree.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for radiculopathy of the left leg have not been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
outpatient treatment records, and he was afforded VA 
examinations.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Neuritis, cranial or peripheral, characterized by loss of  
reflexes, muscle atrophy, sensory disturbances, and constant  
pain, at times excruciating, is to be rated on the scale  
provided for injury of the nerve involved, with a maximum  
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.   
The maximum rating which may be assigned for neuritis not  
characterized by organic changes as noted above will be that  
for moderate, or with sciatic nerve involvement, for  
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.   

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or  
impaired function substantially less than the type picture  
for complete paralysis given with each nerve, whether due to  
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Id. 

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis of  
the sciatic nerve, which is rated as 80 percent disabling,  
contemplates foot dangling and dropping, no active movement  
possible of muscles below the knee, and flexion of the knee  
weakened or (very rarely) lost.  Id.  Ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.   
Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 
8720 refers to neuralgia of the sciatic nerve. 

The RO has separately assigned an initial 10 percent rating 
for peripheral neuropathy of the veteran's left lower 
extremity under DC 8520, effective from February 11, 2005.  
This rating contemplates peripheral neuropathy which is mild 
in degree. 

The record shows that the veteran was examined by VA in March 
2005.  He complained of lumbar pain with no radiation.  
Straight leg raising test was noted to be essentially 
negative.  Deep tendon reflexes and left Achilles reflex were 
found to be decreased.  The examiner noted that there was 
decreased pinprick on the left lateral thigh and a slight 
decrease on the dorsum of the feet.  The veteran could heel-
toe walk without difficulty and motor function was normal 
except for decreased range of motion.  There was no muscle 
spasm or weakness.  The pertinent diagnosis was, spinal 
stenosis involving the lumbar spine with radiculopathy 
especially down the left lower extremity.  

The veteran underwent an orthopedic VA examination in July 
2006.  He complained of back pain that radiated into the left 
lower extremity. Deep tendon reflexes showed a 1+ knee jerk.  
He had an absent left ankle jerk.  Straight leg raising 
bilaterally at 30 degrees caused low back pain.  Sensation 
was decreased to light-touch on the lateral side of both feet 
and all toes.  The finding was, status post laminectomy with 
disc excision, L5, with radiculopathy of the left leg.  

In February 2007, the veteran underwent a peripheral nerves 
examination by VA.  He complained of back pain radiating into 
the back of the thighs.  He also reported numbness in the 
feet and the left lateral thigh.  It was noted that he had no 
sphincter disturbances, but had prostate symptoms.  On 
examination it was noted that he could get on heels and toes 
with difficulty and walk on them with pain.  Motor strength 
was 5/5 with normal tone and bulk.  Sensory was intact to 
vibration.  Pin prick was decreased in a more or less L5, S1, 
and S2 distribution in more or less symmetrical fashion.  
Reflexes were 1+ and equal.  Straight leg raising was 
negative.  The examiner stated that the sensory deficits were 
very widespread and suspiciously symmetrical.  It was noted 
that DeLuca provisions could not be clearly delineated.  The 
examiner stated that during a flare-up, the veteran could 
have further limitation in range of motion, amount of pain, 
functional capacity and neurological deficit, but that he 
could not estimate the amount of these during a flare-up 
without resorting to mere speculation or guessing.  It was 
stated that he could not detect any objective evidence of 
true weakness, incoordination, fatigue or lack of endurance.  
In an addendum in March 2007, the examiner reviewed an MRI 
report that was noted to show disc bulges at multiple levels 
and fairly extensive facet hypertrophy with mile to moderate 
foramianl stenosis at all levels secondary to the 
hypertrophic changes and disc bulges.  Degenerative lumbar 
spine disease with multilevel root involvement and deficits 
as noted was the finding.  The examiner also reviewed an EMG 
and stated that the EMG showed normal peripheral nerve 
function.  It was noted that there were no acute denervation 
changes in the L5/S1 muscle.  It was reported that there was 
no electrophsyiologic evidence of new/active motor problem.  

In addition to the above noted VA examination reports, the 
Board has reviewed records from the Social Security 
Administration (SSA) and VA outpatient treatment records 
dated from 2005 to 2008.  SSA records show the veteran was 
awarded disability compensation in 2000 for hip problems and 
the medical records consist mostly of service treatment 
records.  VA treatment records show complaints of pain 
radiating to the veteran's legs, numbness, and tingling (see, 
e.g. treatment records of September 2005, June 2007, and 
December 2007).  In May 2006, he complained of pain radiating 
into the left leg.  Sensory was noted to be decreased mostly 
in the left L4-5 distribution with deep tendon reflexes 0 at 
the left ankle.  In August 2006, he reported pain and left 
leg numbness and tingling.  

Applying the rating criteria to the facts of this case, the 
Board  finds that the criteria for a rating greater than 10 
percent  for radiculopathy of the left leg has not been met 
for any time during the appeal period  Here, the veteran's 
complaints of radiculopathy are solely sensory, consisting of 
complaints of numbness, tingling  and pain.   The Board notes 
that the veteran's disorder is manifested primarily by a 
sensory loss, but does not result in significant functional 
impairment or organic changes; overall, his neurologic 
impairment is no more than mild in degree.

While the July 2006 VA orthopedic examination found that the 
veteran had an absent left ankle jerk, prior and subsequent 
VA examinations were absent such finding, and an EMG was 
noted in March 2006 to show normal nerve function.  Moreover, 
there is no clinical evidence of loss of muscle strength nor 
bowel or bladder incontinence.  Muscle strength has been 
noted as 5/5, and it was noted on outpatient treatment in 
September 2005 that the veteran had good bladder and bowel 
control.  Accordingly, the Board finds that no more than mild 
sciatic neuropathy is shown.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms cause impairment in occupational and 
social functioning.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

An initial evaluation beyond 10 percent for radiculopathy of 
the left leg is denied.  




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


